Filed 11/30/20 P. v. Macias CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                     B306022

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. KA110524)
           v.

 FLAVIO MACIAS, JR.,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Bruce F. Marrs, Judge. Affirmed with direction.
      Kathy R. Moreno, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Kathy S. Pomerantz, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
      A jury found Flavio Macias, Jr., guilty of first degree
murder. He appealed the judgment of conviction, and we
remanded for resentencing under Senate Bill No. 1393. On
remand, the trial court declined to strike a five-year prior.
Macias appeals again, this time contending that the trial court
abused its discretion by refusing to strike the five-year prior. We
disagree.
                        BACKGROUND1
       In 2015, Maria Camargo and her husband Luis Segura
lived next door to Flavio Macias and his brother. Late on the
night of August 23, 2015, Camargo heard the Macias family dog
barking. She then heard a wail and a brick falling. The dog
stopped barking. Not long thereafter, Macias knocked on
Camargo and Segura’s door. When they answered, Macias said
he did not want anything and left. The next day, Macias, with
his brother acting as a lookout, beat Segura with a cement paver
and hammer, killing Segura. Law enforcement found the dog’s
body in a spa. The dog had been stabbed and had suffered blunt
force trauma.
       A jury found Macias guilty of first degree murder (Pen.
Code,2 § 187, subd. (a)) and found true the allegation he used a
deadly and dangerous weapon (§ 12022, subd. (b)(1)). The jury
acquitted Macias of cruelty to an animal. On July 5, 2018, the


      1 The background is from People v. Macias (Sept. 23, 2019,
B291144) [nonpub. opn.]. We take judicial notice of that opinion.
(Evid. Code, § 451, subd. (a).)
      2 All
          further undesignated statutory references are to the
Penal Code.




                                 2
trial court sentenced Macias to 25 years to life, doubled under the
“Three Strikes” law to 50 years to life. The trial court also
imposed a five-year term (§ 667, subd. (a)(1)), a one-year term (§
12022, subd. (b)(1)), and 2 one-year priors (§ 667.5, subd. (b)).
       Thereafter, Senate Bill No. 1393 went into effect on
January 1, 2019. (Sen. Bill No. 1393 (2017–2018 Reg. Sess.).)
That bill amended sections 667, subdivision (a), and 1385,
subdivision (b), to allow a court to exercise its discretion to strike
or to dismiss a serious-felony prior for sentencing purposes.
(Stats. 2018, ch. 1013, §§ 1–2.)
       Macias appealed. Based on Senate Bill No. 1393, we
remanded the matter for resentencing but otherwise affirmed the
judgment of conviction. (People v. Macias, supra, B291144.)
       At the resentencing hearing on March 11, 2020, Macias’s
counsel asked the trial court to strike the five-year prior because
there was evidence Macias’s drug use played a role in the crime.
The trial court noted that the murder involved “an extremely
brutal situation” in which Segura had been killed with a hammer
and concrete blocks, notwithstanding that Segura and Macias
had a neighborly relationship. Further, a dog had been killed.
The trial court said, “I won’t say there’s no way I would have
stricken the 5-year prior, but it’s extremely remote that I would
have at the time. The prior was a crime of violence. So I’m going
to decline to exercise discretion under the circumstances of this
particular case.”3 When Macias’s counsel pointed out that his
client had been acquitted of animal cruelty, the trial court said,
“But the animal was there, was dead, was beaten up with the


      3 Macias’s  prior strike was for corporal injury to a spouse
with infliction of great bodily injury (§§ 273.5, subd. (a), 12022.7).




                                  3
same type of situation that the victim was, which suggested
circumstantial [sic]. It’s a factor I can take into consideration for
sentencing purposes.” Although the trial court declined to strike
the five-year prior, it struck the one-year prison priors because
those could no longer be imposed under Senate Bill No. 136.4
Macias’s sentence therefore was 50 years to life plus a
determinate term of six years.5
                          DISCUSSION
       We review the trial court’s decision not to strike the five-
year prior for an abuse of discretion. (See People v. Carmony
(2004) 33 Cal.4th 367, 371, 375.) Here, Macias contends that the
trial court abused its discretion for two reasons. First, the trial
court merely rubberstamped its earlier sentence. Second, the
trial court considered an impermissible factor.
       Macias’s first argument is based on the trial court’s
statement it would not have struck the five-year prior at the

      4 That bill amended section 667.5, subdivision (b) to apply
where the prior prison term was served for a sexually violent
offense as defined in Welfare and Institutions Code section 6600,
subdivision (b).
      5 The  minute order from the sentencing hearing mistakenly
states that the trial court struck 3 one-year priors; however, the
jury only found true two. The minute order also mistakenly
states that the total sentence was 55 years to life, when it should
be 50 years to life plus six years. The abstract of judgment also
does not reflect the one year imposed for the weapon
enhancement, incorrectly states that the total term is 55 years to
life, and incorrectly states that the resentencing happened on
July 5, 2018 rather than March 11, 2020. Accordingly, we order
the minute order and abstract of judgment to be corrected.




                                  4
original sentencing hearing if it had the discretion to do so then.
From this, Macias speculates that the trial court did not consider
his postsentencing conduct. Even if the trial court may consider
such conduct (see People v. Warren (1986) 179 Cal.App.3d 676,
689–690), the trial court’s lone statement fails to establish that it
did not do so. Rather, the trial court was merely commenting
that given the brutality of the murder, it would not have struck
the five-year prior even if it could have. This was entirely proper.
A resentencing court may consider the same factors it considered
when issuing the original sentence. (People v. Pearson (2019) 38
Cal.App.5th 112, 117.) Those factors include that the crime
involved great violence or other acts disclosing a high degree of
cruelty, viciousness, or callousness. (Cal. Rules of Court, rule
4.421(a)(1); Pearson, at p. 117.) In any event, Macias does not
specify what postsentencing conduct the trial court failed to
consider.
       Second, Macias contends that the trial court abused its
discretion by considering the dog’s killing. In exercising its
sentencing discretion, a trial court may consider counts on which
a defendant has been acquitted so long as it finds that the
evidence established such conduct by a preponderance of the
evidence. (In re Coley (2012) 55 Cal.4th 524, 557.) Macias,
however, points out that People v. Towne (2008) 44 Cal.4th 63, 88
states that a trial court may consider only counts on which a
defendant is acquitted that are “part of a single series of events
and involved a single victim.” Towne made that statement in the
context of distinguishing another case, People v. Richards (1976)
17 Cal.3d 614. The defendant in Richards was acquitted of one
count of grand theft but convicted on a second. The count on
which he was acquitted was a separate transaction involving a




                                 5
different victim. Richards, at pages 620 to 622, held that it was
improper to order restitution to the victim of the acquitted count
as a condition of probation because the order was not designed to
achieve the proper goal of making the actual victim whole.
Towne, at page 88, thus distinguished Richards because Towne
involved a single series of events involving a single victim.
Towne, however, did not state that this distinction constituted a
wholesale limitation on the underlying principle that counts on
which a defendant has been acquitted may be considered for
sentencing purposes.
       In any event, we will set aside a sentence only if it is
reasonably probable that the trial court would have chosen a
lesser sentence had it known some of its reasons for imposing the
sentence were improper. (People v. Price (1991) 1 Cal.4th 324,
492.) As we have said, the trial court cited a compelling reason
for refusing to strike the five-year prior: the extreme brutality of
the murder of a person with whom Macias had a neighborly
relationship. Moreover, substantial evidence supports the trial
court’s finding that there was a connection between the dog’s
murder and Segura’s murder. (See generally People v. Buford
(2016) 4 Cal.App.5th 886, 901 [substantial evidence must support
preponderance of evidence finding].) The night before Macias
killed Segura, Camargo heard a dog barking, a wail, and then a
brick falling. The dog stopped barking. Just minutes later,
Macias knocked on Segura’s door. The next day, Macias used a
brick or heavy planter to kill Segura. The dog had similarly
suffered blunt force trauma. The dog and Segura therefore
suffered similar injuries, inflicted, the evidence shows, with a
similar instrument.




                                 6
                          DISPOSITION
      The judgment is affirmed with the direction to the trial
court to amend the March 11, 2020 minute order and abstract of
judgment to reflect the total term of 50 years to life plus six years
and to further amend the abstract of judgment to reflect the one
year imposed for the weapon enhancement and the resentencing
hearing was on March 11, 2020. The trial court shall forward the
amended abstract of judgment to the Department of Corrections
and Rehabilitation.
      NOT TO BE PUBLISHED.



                                            DHANIDINA, J.

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




                                   7